DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022 has been entered.
 
Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/837,160 filed on December 1, 2021.  Claims 1 to 20 are currently pending with the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 to 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 to 20 of U.S. Patent No. 10,635,697. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the U.S. Patent and is covered by the U.S. Patent since both applications are claiming common subject matter, as follows: identifying content items that have been interacted with by a group of account nodes, extracting tokens from the content items, ranking the tokens, receiving partial input associated with a particular user account, identifying a group of account nodes corresponding to the particular user account, determining one or more .  
Following mapping of claims 1 to 3, 6, and 8 to 10 of Instant Application to claims 14 to 20 of U.S. Patent. Similar mapping applies to claims 11 to 13, 16, and 18 to 20 of instant application, since they recite similar limitations.  

Instant Application
U.S. Patent 10,635,697
1.  A system comprising: one or more computing devices; a group relevance system executed using the one or more computing devices, the one or more computing devices being configured to execute group relevance system instructions which, when executed, cause the group relevance system to perform a first process comprising: monitoring a set of actions performed by a plurality of account nodes on a plurality of content items; based on the set of actions, identifying a set of particular content items that have been interacted with by a group of account nodes of the plurality of account nodes; extracting tokens from information contained within the set of particular content items; associating the 


15. The system of claim 14, the first process further comprising: ranking the extracted tokens based at least in part on prevalence of the tokens in the two or more particular content items.
3. The system of claim 1, wherein a particular token of the extracted tokens is ranked higher when the particular token appears in content 


17. The system of claim 14, further comprising: causing display of the one or more suggested tokens in selectable form; receiving a selection of the selectable form of a token of the one or more suggested tokens; causing use of the selected token in the particular user interface, wherein causing use of the selected token in the particular user interface comprises displaying text associated with the selected token in the particular user interface.
8. The system of claim 1, wherein the first process further comprises determining two or more account node groups by:  partitioning the plurality of account nodes based on the particular user actions; and determining the two or more account node groups based at least in part on partitioning the plurality of account nodes.
18. The system of claim 14, wherein determining the two or more account node groups comprises: partitioning the plurality of account nodes based on actions taken on the plurality of content items associated with the plurality of content nodes by accounts associated with the plurality of account nodes; determining the two or more account node groups based at least in part on the partitioning of the plurality of account nodes.

19. The system of claim 18, wherein partitioning the plurality of account nodes comprises partitioning the plurality of account nodes using Louvain Modularity.
10. The system of claim 1, wherein at least one of the set of particular content items of the plurality of content items is associated with a federated program being used by the group of account nodes.
20. The system of claim 14, wherein at least one of the two or more particular content items is associated with a federated program being used by the accounts associated with at least one of the two or more corresponding account node groups.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 6, 7, 11, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega et al. (U.S. Patent No. 6,564,213) hereinafter Ortega, and further in view of Haeusler et al. (U.S. Publication No. 2017/0344541) hereinafter Haeusler.
	As to claim 1:
	Ortega discloses:
A system, comprising: a group relevance system, executed using one or more computing devices, the one or more computing devices being configured to execute group relevance system instructions, which, when executed, cause the group relevance system to perform a first process comprising: 
identifying a set of particular content items that have been interacted with by a group of accounts nodes of the plurality of account nodes [Column 8, lines 30 to 36 teach obtaining user purchasing history data for the users of the groups, and determine content items from the data, i.e., the Y bestselling items, where Y is a fixed percentage of the total number of items, therefore, two or more content items, where the users have interacted with the content items by purchasing the items, and the Y bestselling items are items that various users have interacted with, hence, two or more account groups have interacted with]; 
extracting tokens from the set of particular content items [Column 8, line 37 teaches extracting characterizing terms and phrases from the content items]; 
associating the extracted tokens from the set of particular content items with the group of account nodes [Column 2, lines 36 to 37 teach datasets may be customized to particular users or particular user groups; Column 4, lines 31 to 33 teach datasets may be customized to particular groups of users];
determining a ranking of the extracted tokens [Column 7, line 66 teaches assigning scores to the most frequently used terms and phrases, by i.e., counting the number of times each ; 
an autosuggest system, executed using the one or more computing devices, the one or more computing devices being configured to execute autosuggest system instructions which, when executed cause the autosuggest system to perform a second process comprising: 
identifying a particular user account interacting with the autosuggest system [Column 7, lines 39 to 41 teach using information stored in the customer database, identifying the community or communities of the user, and identifying each user’s membership when a search is performed, hence, identifying a particular user interacting with the system];
based on the particular user account, identifying the group of account nodes [Column 7, lines 41 to 44 teach identifying the community or communities to which each user belongs, where each user’s community membership may be recorded and identified when a search is performed, therefore, based on the particular user’s account, identifying a group to which the user belongs];
obtaining the extracted tokens associated with the group of account nodes [Column 7, lines 48 to 52 teach based on the user’s group membership, providing auto-completion phrases to the user that are related to the particular group; Column 8, lines 15 to 19 teach when user groups are used, the datasets are transmitted to users based on the respective user groups to which they belong, hence, obtaining tokens associated with the groups];
receiving a partial input associated with the particular user account [Column 5, lines 23 to 29 teach as a user enters a search query in a search query field of the user interface, the auto-completion client suggests terms and phrases, therefore, receiving the user partial input; Column 6, lines 10 to 18 teach displaying auto-completion terms to the user upon entering a character of a search query, therefore, receiving partial input; Column 7, lines 48 to 52 teach based on the user’s ; 
determining one or more suggested tokens of the extracted tokens based at least in part on the partial input and the ranking of the extracted tokens [Column 6, lines 10 to 17 teach determining auto-complete suggestions (words or tokens) based on the user partial input, and scores (ranks) of the words in the group data-set; lines 47 to 51 teach customization method can be used to generate community-specific datasets, that correspond to the activities of interests of particular communities or user groups; Column 7, lines 48 to 52 teach based on the user’s group membership, providing auto-completion phrases to the user that are related to the particular group]; and
causing display of at least a portion of the one or more suggested tokens in response to receiving the partial input [Column 5, lines 27 to 29 teaches displaying suggested auto-completion terms and phrases to the user; Fig. 2A, 2B teach displaying suggested terms upon the user entering partial input].
Ortega does not appear to expressly disclose monitoring a set of actions performed by a plurality of account nodes on a plurality of content items; based on the set of actions, identifying content items; extracting tokens from information contained within the content items.
	Haeusler discloses:
monitoring a set of actions performed by a plurality of account nodes on a plurality of content items [Paragraph 0017 teaches tracking user interactions with documents and capturing the interactions in the form of user-interaction metrics; Paragraph 0074 teaches tracking user interactions with a plurality of documents, and storing a plurality of associated interaction parameters]; 
based on the set of actions, identifying content items [Paragraph 0074 teaches user interactions of two users with overlapping sets of documents are identified and can be used as an indicator of interest-relatedness between users; Paragraph 0088 teaches topics of the documents or document elements with which users have interacted may be identified, where user interactions and respective topic counts may be aggregated across the users within a group, therefore, identifying content items based on the user actions]; 
extracting tokens from information contained within the content items [Paragraph 0029 teaches interaction scores measures relatedness between two users, where if two users tend to interact with the same documents or document portions, they likely have similar interests; Paragraph 0030 teaches extracting keywords from the documents, or most-read document sections; Paragraph 0087 teaches extracting keywords from the documents; Fig. 8, 814 “For user group, determine interests based on topics of documents or document elements users within the group interacted with”; Paragraph 0090 teaches user’s interactions are for example consumer interactions, as reads, views, or downloads, or contributor interactions, as reviews of, comments on, or citations to documents].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ortega, by monitoring a set of actions performed by a plurality of account nodes on a plurality of content items; based on the set of actions, identifying content items; extracting tokens from information contained within the content items, as taught by Haeusler [Paragraphs 0029, 0030, 0074, 0087, 0088], because both applications are directed to the customization of suggestions or content to be provided to users, including user groups; by monitoring user interactions with content items, to further extract tokens from information contained within the content items, an accurate 

As to claim 2:
	Ortega further discloses:
ranking of the extracted tokens is based at least in part on a prevalence of the extracted tokens in the set of particular content items of the plurality of content items [Column 7, line 66 to Column 8, line 3 teach assigning scores to the most frequently used terms and phrases, by i.e., counting the number of times each word and phrase appears in the relevant data; Column 6, lines 27 to 36 teach scoring the terms or phrases based on frequency of appearance].

As to claim 6:
	Ortega further discloses:
causing display of the one or more suggested tokens in a selectable form [Column 6, line 17 teaches located terms and phrases are displayed to the user; Column 5, line 28 teaches displaying the suggested auto-completion terms and phrases in a drop-down box; lines 37 to 40 teaches user interface displays the terms, and allows the user to select the auto-completion strings];
receiving a selection of the selectable form of a particular token of the one or more suggested tokens [Column 5, line 43 teaches user selects a term or phrase by tapping or clicking the term]; and
in accordance with receiving the selection, causing a display of text associated with the particular token in a particular user interface [Column 5, lines 42 to 48 teach upon the user selecting the suggested string, the string is added to the search field (displaying the text associated with the selected token in the UI)].

	Ortega further discloses:
causing display of the one or more suggested tokens in a selectable list [Column 5, line 28 teaches displaying the suggested auto-completion terms and phrases in a drop-down box; lines 37 to 40 teaches user interface displays the terms, and allows the user to select the auto-completion strings; 62, Drop down box, selectable list of terms, Fig. 2A].

As to claim 11:
	Ortega discloses:
A method, comprising: 
identifying, using a group relevance system, a set of particular content items that have been interacted with by a group of accounts nodes of the plurality of account nodes [Column 8, lines 30 to 36 teach obtaining user purchasing history data for the users of the groups, and determine content items from the data, i.e., the Y bestselling items, where Y is a fixed percentage of the total number of items, therefore, two or more content items, where the users have interacted with the content items by purchasing the items, and the Y bestselling items are items that various users have interacted with, hence, two or more account groups have interacted with]; 
extracting, using the group relevance system, tokens from the set of particular content items [Column 8, line 37 teaches extracting characterizing terms and phrases from the content items]; 
associating, using the group relevance system, the extracted tokens from the set of particular content items with the group of account nodes [Column 2, lines 36 to 37 teach datasets may be customized to particular users or particular user groups; Column 4, lines 31 to 33 teach datasets may be customized to particular groups of users];
determining a ranking, using the group relevance system, of the extracted tokens [Column 7, line 66 teaches assigning scores to the most frequently used terms and phrases, by i.e., counting the number of times each word and phrase appears in the relevant data; Column 6, lines 27 to 36 teach scoring the terms or phrases based on frequency of appearance]; 
identifying a particular user account interacting with an autosuggest system [Column 7, lines 39 to 41 teach using information stored in the customer database, identifying the community or communities of the user, and identifying each user’s membership when a search is performed, hence, identifying a particular user interacting with the system];
based on the particular user account, identifying the group of account nodes [Column 7, lines 41 to 44 teach identifying the community or communities to which each user belongs, where each user’s community membership may be recorded and identified when a search is performed, therefore, based on the particular user’s account, identifying a group to which the user belongs];
obtaining the extracted tokens associated with the group of account nodes [Column 7, lines 48 to 52 teach based on the user’s group membership, providing auto-completion phrases to the user that are related to the particular group; Column 8, lines 15 to 19 teach when user groups are used, the datasets are transmitted to users based on the respective user groups to which they belong, hence, obtaining tokens associated with the groups];
receiving, using the autosuggest system, a partial input associated with the particular user account [Column 5, lines 23 to 29 teach as a user enters a search query in a search query field of the user interface, the auto-completion client suggests terms and phrases, therefore, receiving the user partial input; Column 6, lines 10 to 18 teach displaying auto-completion terms to the user upon entering a character of a search query, therefore, receiving partial input; Column 7, lines 48 to 52 teach based on the user’s group membership, providing auto-completion phrases to the user that are related to the particular group]; 
determining, using the autosuggest system, one or more suggested tokens of the extracted tokens based at least in part on the partial input and the ranking of the extracted tokens [Column 6, lines 10 to 17 teach determining auto-complete suggestions (words or tokens) based on the user partial input, and scores (ranks) of the words in the group data-set; lines 47 to 51 teach customization method can be used to generate community-specific datasets, that correspond to the activities of interests of particular communities or user groups; Column 7, lines 48 to 52 teach based on the user’s group membership, providing auto-completion phrases to the user that are related to the particular group]; and
causing display of at least a portion of the one or more suggested tokens in response to receiving the partial input [Column 5, lines 27 to 29 teaches displaying suggested auto-completion terms and phrases to the user; Fig. 2A, 2B teach displaying suggested terms upon the user entering partial input].
Ortega does not appear to expressly disclose monitoring a set of actions performed by a plurality of account nodes on a plurality of content items; based on the set of actions, identifying content items; extracting tokens from information contained within the content items.
	Haeusler discloses:
monitoring a set of actions performed by a plurality of account nodes on a plurality of content items [Paragraph 0017 teaches tracking user interactions with documents and capturing the interactions in the form of user-interaction metrics; Paragraph 0074 teaches tracking user interactions with a plurality of documents, and storing a plurality of associated interaction parameters]; 
based on the set of actions, identifying content items [Paragraph 0074 teaches user interactions of two users with overlapping sets of documents are identified and can be used as an indicator of interest-relatedness between users; Paragraph 0088 teaches topics of the documents or ; 
extracting tokens from information contained within the content items [Paragraph 0029 teaches interaction scores measures relatedness between two users, where if two users tend to interact with the same documents or document portions, they likely have similar interests; Paragraph 0030 teaches extracting keywords from the documents, or most-read document sections; Paragraph 0087 teaches extracting keywords from the documents; Fig. 8, 814 “For user group, determine interests based on topics of documents or document elements users within the group interacted with”; Paragraph 0090 teaches user’s interactions are for example consumer interactions, as reads, views, or downloads, or contributor interactions, as reviews of, comments on, or citations to documents].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ortega, by monitoring a set of actions performed by a plurality of account nodes on a plurality of content items; based on the set of actions, identifying content items; extracting tokens from information contained within the content items, as taught by Haeusler [Paragraphs 0029, 0030, 0074, 0087, 0088], because both applications are directed to the customization of suggestions or content to be provided to users, including user groups; by monitoring user interactions with content items, to further extract tokens from information contained within the content items, an accurate determination of the topics and user’s interests can be performed, which will further improve the relevancy of content to recommend to the users (See Haeusler Para [0017], [0028]).



	Ortega further discloses:
ranking of the extracted tokens is based at least in part on prevalence of the extracted tokens in the set of particular content items of the plurality of content items [Column 7, line 66 to Column 8, line 3 teach assigning scores to the most frequently used terms and phrases, by i.e., counting the number of times each word and phrase appears in the relevant data; Column 6, lines 27 to 36 teach scoring the terms or phrases based on frequency of appearance].

As to claim 16:
	Ortega further discloses:
causing, using the autosuggest system, display of the one or more suggested tokens in selectable form [Column 6, line 17 teaches located terms and phrases are displayed to the user; Column 5, line 28 teaches displaying the suggested auto-completion terms and phrases in a drop-down box; lines 37 to 40 teaches user interface displays the terms, and allows the user to select the auto-completion strings];
receiving, using the autosuggest system, a selection of the selectable form of a particular token of the one or more suggested tokens [Column 5, line 43 teaches user selects a term or phrase by tapping or clicking the term]; and 
in accordance with receiving the selection, causing, using the autosuggest system, display of text associated with the particular token in a particular user interface [Column 5, lines 42 to 48 teach upon the user selecting the suggested string, the string is added to the search field (displaying the text associated with the selected token in the UI)].



	Ortega further discloses:
causing display of the one or more suggested tokens in a selectable list [Column 5, line 28 teaches displaying the suggested auto-completion terms and phrases in a drop-down box; lines 37 to 40 teaches user interface displays the terms, and allows the user to select the auto-completion strings; 62, Drop down box, selectable list of terms, Fig. 2A].

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega et al. (U.S. Patent No. 6,564,213) hereinafter Ortega, in view of Haeusler et al. (U.S. Publication No. 2017/0344541) hereinafter Haeusler, and further in view of Jaidka et al. (U.S. Publication No. 2016/0239581) hereinafter Jaidka.
As to claim 3:
Ortega as modified by Haeusler discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose a particular token of the extracted tokens is ranked higher when the particular token appears in content items associated with more than one account node of the set of particular account nodes.
	Jaidka discloses:
a particular token of the extracted tokens is ranked higher when the particular token appears in content items associated with more than one account node of the set of particular account nodes [Paragraph 0036 teaches terms, which are represented by nodes, are weighted based on the frequency of occurrence of the term and the number of users who have posted content with the term, therefore, frequency of appearance in more than one user accounts; Paragraph 0058 teaches a weight of a node (term) indicates how relevant the term is, where, the larger the weight (higher ranking), the more relevant the term is, in other words, the higher the frequency of .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ortega, by ranking a token of the extracted tokens higher when the particular token appears in content items associated with more than one account node, as taught by Jaidka [Paragraphs 0036, 0058], because the applications are directed to the analysis of user generated content to detect user interests and trends; by ranking the terms higher based on frequency of occurrence, relevance determination of the terms is improved.

As to claim 13:
Ortega as modified by Haeusler discloses all the limitations as set forth in the rejections of claim 11 above, but does not appear to expressly disclose a particular token of the extracted tokens is ranked higher when the particular token appears in content items associated with more than one account node of the set of particular account nodes.
	Jaidka discloses:
a particular token of the extracted tokens is ranked higher when the particular token appears in content items associated with more than one account node of the set of particular account nodes [Paragraph 0036 teaches terms, which are represented by nodes, are weighted based on the frequency of occurrence of the term and the number of users who have posted content with the term, therefore, frequency of appearance in more than one user accounts; Paragraph 0058 teaches a weight of a node (term) indicates how relevant the term is, where, the larger the weight (higher ranking), the more relevant the term is, in other words, the higher the frequency of .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ortega as modified by Kohlmeier, by ranking a token of the extracted tokens higher when the particular token appears in content items associated with more than one account node, as taught by Jaidka [Paragraphs 0036, 0058], because the applications are directed to the analysis of user generated content to detect user interests and trends; by ranking the terms higher based on frequency of occurrence, relevance determination of the terms is improved.

Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega et al. (U.S. Patent No. 6,564,213) hereinafter Ortega, in view of Haeusler et al. (U.S. Publication No. 2017/0344541) hereinafter Haeusler, and further in view of Walton (U.S. Publication No. 2018/0137135).
	As to claim 4:
	Ortega as modified by Haeusler discloses all the limitations as set forth in the rejection of claim 1 above, but does not appear to expressly disclose a particular token of the extracted tokens is ranked lower based at least in part on a prevalence of the particular token in content items associated with more than one account node of the set of particular account nodes.
	Walton discloses:
a particular token of the extracted tokens is ranked lower based at least in part on a prevalence of the particular token in content items associated with more than one account node of the set of particular account nodes [Paragraph 0038 teaches determining the frequency of occurrence of the selected word in both the category word list and the master word list, and .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ortega, by ranking a particular token of the extracted tokens lower based at least in part on a prevalence of the particular token in content items associated with more than one account node of the set of particular account nodes, as taught by Walton [Paragraph 0038], because both applications are directed to the analysis of content and further grouping of terms; by ranking the terms using frequency of appearance and the ratio, the occurrence of false positive category matches or term grouping is reduced.

As to claim 5:
	Ortega as modified by Haeusler discloses all the limitations as set forth in the rejection of claim 1 above, but does not appear to expressly disclose a particular token of the extracted tokens is ranked based at least in part on a ratio of a first prevalence of the particular token in the set of particular content items of and a second prevalence of the particular token in other sets of content items.
	Walton discloses:
a particular token of the extracted tokens is ranked based at least in part on a ratio of a first prevalence of the particular token in the set of particular content items of and a second prevalence of the particular token in other sets of content items [Paragraph 0038 teaches determining the frequency of occurrence of the selected word in both the category word list and the master word list, and assigning a weight to the selected word based on a ratio of frequency .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ortega, by ranking a particular token of the extracted tokens based at least in part on a ratio of a first prevalence of the particular token in the set of particular content items of and a second prevalence of the particular token in other sets of content items, as taught by Walton [Paragraph 0038], because both applications are directed to the analysis of content and further grouping of terms; by ranking the terms using frequency of appearance and the ratio, the occurrence of false positive category matches or term grouping is reduced.

As to claim 14:
	Ortega as modified by Haeusler discloses all the limitations as set forth in the rejection of claim 11 above, but does not appear to expressly disclose a particular token of the extracted tokens is ranked lower based at least in part on a prevalence of the particular token in content items associated with more than one account node of the set of particular account nodes.
	Walton discloses:
a particular token of the extracted tokens is ranked lower based at least in part on a prevalence of the particular token in content items associated with more than one account node of the set of particular account nodes [Paragraph 0038 teaches determining the frequency of occurrence of the selected word in both the category word list and the master word list, and assigning a weight to the selected word based on the frequency of occurrence of the term in the .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ortega, by ranking a particular token of the extracted tokens lower based at least in part on a prevalence of the particular token in content items associated with more than one account node of the set of particular account nodes, as taught by Walton [Paragraph 0038], because both applications are directed to the analysis of content and further grouping of terms; by ranking the terms using frequency of appearance and the ratio, the occurrence of false positive category matches or term grouping is reduced.

As to claim 15:
	Ortega as modified by Haeusler discloses all the limitations as set forth in the rejection of claim 11 above, but does not appear to expressly disclose a particular token of the extracted tokens is ranked based at least in part on a ratio of a first prevalence of the particular token in the set of particular content items of and a second prevalence of the particular token in other sets of content items.
	Walton discloses:
a particular token of the extracted tokens is ranked based at least in part on a ratio of a first prevalence of the particular token in the set of particular content items of and a second prevalence of the particular token in other sets of content items [Paragraph 0038 teaches determining the frequency of occurrence of the selected word in both the category word list and the master word list, and assigning a weight to the selected word based on a ratio of frequency of occurrence of the term in the category to the frequency of occurrence of the word in the master .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ortega, by ranking a particular token of the extracted tokens based at least in part on a ratio of a first prevalence of the particular token in the set of particular content items of and a second prevalence of the particular token in other sets of content items, as taught by Walton [Paragraph 0038], because both applications are directed to the analysis of content and further grouping of terms; by ranking the terms using frequency of appearance and the ratio, the occurrence of false positive category matches or term grouping is reduced.

Claims 8, 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega et al. (U.S. Patent No. 6,564,213) hereinafter Ortega, in view of Haeusler et al. (U.S. Publication No. 2017/0344541) hereinafter Haeusler, and further in view of KOHLMEIER et al. (U.S. Publication No. 2016/0371259) hereinafter Kohlmeier.
As to claim 8:
	Ortega as modified by Haeusler discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose determining two or more account node groups by: partitioning the plurality of account nodes based on the particular user actions.
Kohlmeier discloses:
determining two or more account node groups by: partitioning the plurality of account nodes based on the particular user actions [Paragraph 0136 teaches aggregating the plurality of users performing actions on the document; Paragraph 0052 teaches users can be classified based on their actions with respect to one or more documents and/or content; Paragraph ; and
determining the two or more account node groups based at least in part on partitioning the plurality of account nodes [Paragraph 0054 teaches actor classes indicating a user’s role with respect to particular documents may include reviewer, minor contributor, major contributor; Paragraph 0055 teaches other actor classes may include creator/originator, commenter, presenter, influencer, and propagator].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ortega, by incorporating determining two or more account node groups by partitioning the plurality of account nodes based on the particular user actions, and determining the two or more account node groups based at least in part on the partitioning of the plurality of account nodes, as taught by Kohlmeier [Paragraphs 0052, 0053, 0054, 0055], because both applications are directed to analysis of documents or content, and grouping of users for further actions; by grouping users based on interaction with content, identification of relevant and reusable content is enabled (See Kohlmeier Para [0004]).

As to claim 10:
	Ortega as modified by Haeusler discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose at least one of the set of particular content items of the plurality of content items is associated with a federated program being used by the group of account nodes.

at least one of the set of particular content items of the plurality of content items is associated with a federated program being used by the group of account nodes [Paragraph 0066 teaches receiving a request for labels of users of a particular document or content, where the request indicates a source for a piece of content that was generated in a collaborative setting, therefore, a federated program].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ortega, by incorporating at least one of the set of particular content items of the plurality of content items is associated with a federated program being used by the accounts, as taught by Kohlmeier [Paragraphs 0066], because both applications are directed to the customization of suggestions or content to be provided to users, including based on groups; incorporating content items associated with multiple sources or types of applications and programs, including content items that are associated with federated programs being used by the users in the corpus of content items that is analyzed to determine the grouping of users, is a combination of prior art elements according to known methods to yield predictable results, as including a wider variety of data or content items to perform a more complete analysis of the user interactions.

As to claim 18:
	Ortega as modified by Haeusler discloses all the limitations as set forth in the rejections of claim 11 above, but does not appear to expressly disclose determining two or more account node groups by: partitioning the plurality of account nodes based on the particular user actions.
Kohlmeier discloses:
determining two or more account node groups by: partitioning the plurality of account nodes based on the particular user actions [Paragraph 0136 teaches aggregating the plurality of users performing actions on the document; Paragraph 0052 teaches users can be classified based on their actions with respect to one or more documents and/or content; Paragraph 0053 teaches classifying users as belonging to one of the actor classes according to the actions that the user has taken on one or more documents or content, in other words, where each account node group includes accounts associated with particular user actions taken on the set of content items]; and
determining the two or more account node groups based at least in part on partitioning the plurality of account nodes [Paragraph 0054 teaches actor classes indicating a user’s role with respect to particular documents may include reviewer, minor contributor, major contributor; Paragraph 0055 teaches other actor classes may include creator/originator, commenter, presenter, influencer, and propagator].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ortega, by incorporating determining two or more account node groups by partitioning the plurality of account nodes based on the particular user actions, and determining the two or more account node groups based at least in part on the partitioning of the plurality of account nodes, as taught by Kohlmeier [Paragraphs 0052, 0053, 0054, 0055], because both applications are directed to analysis of documents or content, and grouping of users for further actions; by grouping users based on interaction with content, identification of relevant and reusable content is enabled (See Kohlmeier Para [0004]).



	Ortega as modified by Haeusler discloses all the limitations as set forth in the rejections of claim 11 above, but does not appear to expressly disclose at least one of the set of particular content items of the plurality of content items is associated with a federated program being used by the group of account nodes.
Kohlmeier discloses:
at least one of the set of particular content items of the plurality of content items is associated with a federated program being used by the group of account nodes [Paragraph 0066 teaches receiving a request for labels of users of a particular document or content, where the request indicates a source for a piece of content that was generated in a collaborative setting, therefore, a federated program].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ortega, by incorporating at least one of the set of particular content items of the plurality of content items is associated with a federated program being used by the accounts, as taught by Kohlmeier [Paragraphs 0066], because both applications are directed to the customization of suggestions or content to be provided to users, including based on groups; incorporating content items associated with multiple sources or types of applications and programs, including content items that are associated with federated programs being used by the users in the corpus of content items that is analyzed to determine the grouping of users, is a combination of prior art elements according to known methods to yield predictable results, as including a wider variety of data or content items to perform a more complete analysis of the user interactions.

s 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega et al. (U.S. Patent No. 6,564,213) hereinafter Ortega, in view of Haeusler et al. (U.S. Publication No. 2017/0344541) hereinafter Haeusler, in view of KOHLMEIER et al. (U.S. Publication No. 2016/0371259) hereinafter Kohlmeier, and further in view of Bagheri et al. (U.S. Publication No. 2018/0075147) hereinafter Bagheri.
As to claim 9:
Ortega as modified by Haeusler and Kohlmeier discloses all the limitations as set forth in the rejections of claim 8 above, but does not appear to expressly disclose partitioning the plurality of account nodes using Louvain Modularity.
	Bagheri discloses:
partitioning the plurality of account nodes using Louvain Modularity [Paragraph 0116 teaches partitioning a graph of users using the Louvain method; Paragraph 0117 teaches identifying the communities of users by partitioning the graph using the Louvain algorithm]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ortega as modified by Haeusler and Kohlmeier, by partitioning the plurality of account nodes using Louvain Modularity, as taught by Bagheri [Paragraphs 0116, 0117], because both applications are directed to the customization of suggestions or content to be provided to users based on groups, and Ortega’s technique of identifying the communities to which each user belongs (Ortega Col 7), could have been modified by Bagheri’s technique of partitioning for community identification among users; by partitioning the user accounts using Louvain method, the identification of communities of like-minded users that share the same interests is enabled, regardless of whether the users are explicitly connected to each other, or belong to the same 

As to claim 19:
Ortega as modified by Haeusler and Kohlmeier discloses all the limitations as set forth in the rejections of claim 18 above, but does not appear to expressly disclose partitioning the plurality of account nodes using Louvain Modularity.
	Bagheri discloses:
partitioning the plurality of account nodes using Louvain Modularity [Paragraph 0116 teaches partitioning a graph of users using the Louvain method; Paragraph 0117 teaches identifying the communities of users by partitioning the graph using the Louvain algorithm]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ortega as modified by Haeusler and Kohlmeier, by partitioning the plurality of account nodes using Louvain Modularity, as taught by Bagheri [Paragraphs 0116, 0117], because both applications are directed to the customization of suggestions or content to be provided to users based on groups, and Ortega’s technique of identifying the communities to which each user belongs (Ortega Col 7), could have been modified by Bagheri’s technique of partitioning for community identification among users; by partitioning the user accounts using Louvain method, the identification of communities of like-minded users that share the same interests is enabled, regardless of whether the users are explicitly connected to each other, or belong to the same predefined user population, which will further improve the relevancy and diversity of content to recommend to the users.

Response to Arguments
	The following is in response to arguments filed on December 1, 2021.  Applicant’s arguments have been fully and respectfully considered, but are moot in view of new grounds of rejections, as necessitated by the amendments.

	In regards to claim 1, Applicant further argues that “Ortega fails to teach “associating tokens extracted from the content items with account nodes””.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that Ortega teaches “associating tokens extracted from the content items with account nodes”.
	Ortega [Column 2, lines 36 to 37] discloses that datasets may be customized to particular users or particular user groups, [Column 4, lines 31 to 33] discloses that datasets may be customized to particular groups of users. Ortega [Column 7, lines 46 to 52] discloses that based on the user’s group membership, users see auto-completion phrases related to their particular groups, for example related to their geographical location, and further [Column 8, lines 13 to 19] discloses that the strings are stored in a data structure for subsequent transmission to users, where when user groups are used, the datasets are transmitted to users based on the respective user groups to which they belong, in other words, the tokens are associated with the account groups.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169